                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


DAVID THOMPSON,                      )                3:17-cv-00670-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                January 8, 2020
ISIDRO BACA, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        The Office of the Attorney General did not accept service of process on behalf of
Defendants Michelle Hicks-Moses and Brian Ward who are no longer employees of the Nevada
Department of Corrections (ECF No. 30). However, the Attorney General has filed the last known
addresses of these Defendants under seal (ECF No. 31). If Plaintiff wishes to have the
U.S. Marshal attempt service on these Defendants, he shall follow the instructions contained in
this order.

        The Clerk shall issue summonses for Michelle Hicks-Moses and Brian Ward and send
the same to the U.S. Marshal with the addresses provided under seal (ECF No. 31). The Clerk
shall also send two (2) copies of the First Amended Complaint (ECF No. 12), two (2) copies of
the court’s Screening Order (ECF No. 18), and two (2) copies of this order to the U.S. Marshal for
service on the Defendants. The Clerk shall also send to Plaintiff two (2) USM-285 forms. Plaintiff
shall have until Friday, January 31, 2020, to complete the USM-285 service forms and return
them to the U.S. Marshal, 400 South Virginia Street, Room 201, Reno, Nevada 89501.

       If Plaintiff fails to follow this order, the above-listed Defendants may be subject to
dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.
                                             DEBRA K. KEMPI, CLERK
                                             By:         /s/______________________
                                                    Deputy Clerk
